United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3861
                                    ___________

Perry Tschida,                       *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court
                                     *
Commissioner of Internal Revenue,    *
                                     *
          Appellee.                  *
                                ___________

                           Submitted: February 19, 2003
                               Filed: March 10, 2003
                                    ___________

Before McMILLIAN, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Perry Tschida appeals the tax court’s1 dismissal of his amended petition for a
lien or levy action under I.R.C. § 6320(c) or § 6330(d). Our de novo review
persuades us that Tschida’s petition was untimely filed. See I.R.C. §§ 6330(d)(1),
7502; Bueford v. Resolution Trust Corp., 991 F.2d 481, 484 (8th Cir. 1993) (standard
of review). Because the untimely filing deprived the tax court of jurisdiction, and
because the court may consider its jurisdiction on its own motion, we conclude that
the tax court properly dismissed the petition. See Commissioner v. McCoy, 484 U.S.


      1
          The Honorable Thomas B. Wells, Chief Judge of the United States Tax Court.
3, 7 (1987) (per curiam); Bueford, 991 F.2d at 485; Raymond v. Commissioner, No
2354-01L, 2002 U.S. Tax Ct. LEXIS 48 at *5 & n.3 (T. C. Oct. 22, 2002).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-